Curia, per JohbtstoN, Ch.
This court is satisfied with the circuit decree, and the grounds upon which it was put by the Chancellor. It is conceded here that the defendant has purchased whatever rights Mrs. Gurganus may have had in the negroes Will and Ned, under the trust deed, and this renders it proper to explain that no such operation is to be given to the decree as to deprive the defendant of their possession, (in case Mrs. Gurganus shall be declared to have retained an interest in them,) until William J. Hancock shall attain 18 years of age, which will be in March, 1845. At that time he shall deliver them up.
No explanation is necessary in relation to the hire of the ne-groes. The decree directs no account on the subject, but simply indicates that the defendant may be accountable, as the court shall direct, in accordance with the trusts which it may declare.
With these explanations, it is unanimously ordered that the decree be affirmed.